Citation Nr: 0412033	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-36 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to increased dependency and indemnity 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1311(a)(2), to include the question of whether 
the rating decision rendered by the RO on March 11, 1987, 
that denied the veteran a total disability rating for post-
traumatic stress disorder (PTSD) was clearly and unmistakably 
erroneous (CUE).


REPRESENTATION

Appellant represented by:	Daniel Wedemeyer, Attorney at 
Law






ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968; he died on June [redacted], 1995.  The appellant is 
his surviving spouse.

This matter arises from a February 2001 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

The RO granted the appellant basic dependency and indemnity 
compensation benefits.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
2002), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

The Board observes that the appellant perfected an appeal 
regarding her claim of CUE in a rating decision rendered on 
March 11, 1987, that limited the evaluation for the veteran's 
service-connected PTSD to 50 percent.  That matter is 
"inextricably intertwined" with the issue that was certified 
for appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Additionally, it has been developed for appeal.  See 
38 U.S.C.A. § 7105.  Accordingly, that matter must be 
addressed in determining the appellant's entitlement to a 
higher rate of dependency and indemnity compensation 
benefits.  As such, the Board finds that the issue on appeal 
is as stated on the cover page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  By rating decision rendered on March 11, 1987, the 
veteran's service-connected PTSD was evaluated as 50 percent 
disabling.  The veteran was notified of that decision and of 
his appellate rights, but he did not appeal.

3.  The rating decision rendered by the RO on March 11, 1987, 
was supported by the evidence then of record, and was 
consistent with VA laws and regulations then in effect.

4.  The veteran's only service-connected disability was his 
PTSD.  This disability had not been rated by VA as totally 
disabling for a continuous period of at least 8 years 
immediately preceding the veteran's death.


CONCLUSIONS OF LAW

1.  The rating decision rendered by the RO on March 11, 1987, 
that granted a 50 percent disability evaluation for the 
veteran's service-connected PTSD did not constitute CUE, was 
not timely appealed, and is, therefore, final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2003).

2.  Entitlement to a higher rate of dependency and indemnity 
compensation benefits based upon the provisions of 
38 U.S.C.A. § 1311(a)(2) is not warranted.  38 U.S.C.A. 
§§ 1311, 5107 (West 2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE

The appellant contends that the rating decision rendered on 
March 11, 1987, wherein the RO granted the veteran a 
50 percent disability evaluation for his service-connected 
PTSD constituted CUE because the veteran was totally disabled 
as a result of that disability at that time.  She asserts 
that the correct facts as they were known at that time 
indicated that the veteran was totally disabled, but that the 
statutory and regulatory provisions then extant were 
incorrectly applied.

A prior final rating decision will be subject to change only 
if it is found to contain clear and unmistakable error.  To 
constitute clear and unmistakable error, either the correct 
facts as they were known at that time were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied; the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  A determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 
310, 313-314 (1992) (en banc).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has stated that clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that 
the result would have been manifestly different but for the 
error.  

Thus, even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable error.  See Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  The basis for a finding of clear and 
unmistakable error is found in the provisions of 38 C.F.R. 
§ 3.105(a).  

The evidence of record when the RO rendered its March 11, 
1987, rating determination included the veteran's service 
medical records, and records of his VA and private medical 
treatment subsequent to his discharge from military service.  
In the rating decision in question, the RO noted that the 
veteran had been treated in April 1984 at a Psychological 
Center, during which he indicated that he had not worked 
competitively during the prior 5-year period.  Significant 
emotional and psychological symptomatology was noted at that 
time.  A history of drug addiction and dependence, and 
antisocial behavior was noted.  

The prognosis given for the veteran's likely return to 
competitive employment in the foreseeable future was found to 
be guarded, but not precluded, at that time.  Similarly, 
during a VA psychiatric examination conducted in November 
1984, the veteran complained of having difficulty in talking 
to people and difficulty in maintaining employment.

While it can be argued that the foregoing evidence warranted 
a higher disability evaluation when the RO rendered its 
March 11, 1987, rating decision, this is a matter upon which 
reasonable minds can differ.  Given this, it cannot be said 
that the RO's March 11, 1987, rating decision contained CUE.  
See 38 C.F.R. § 3.105(a).  Absent a finding of CUE, the 
March 11, 1987, rating decision is final.  This is true, 
notwithstanding subsequent clinical findings further 
clarified the extent of disability present, and resulted in a 
finding by the Board in its April 1998 decision that the 
veteran's PTSD had been 100 percent disabling since August 1, 
1993.  As previously noted, a simple disagreement as to how 
the facts were weighed cannot be a basis for a finding of 
clear and unmistakable error.  


Since the facts as they were known at the time were before 
the RO when it rendered its March 11, 1987 determination, and 
since there is no indication that the RO failed to properly 
apply the correct laws and regulations, there is no basis to 
conclude that the RO's judgment in assigning a 50 percent 
disability evaluation for the veteran's PTSD constituted CUE.  
As such, an effective date prior to August 1, 1993, for a 
grant of a total disability rating for PTSD is not warranted 
on that basis.


38 U.S.C.A. § 1311(a)(2)

An increased rate of dependency and indemnity compensation 
shall be awarded in the case of the death of a veteran who, 
at the time of death, was in receipt of compensation for a 
service-connected disability that had been rated as totally 
disabling for a continuous period of at least 8 years 
immediately preceding death.  See 38 U.S.C.A. § 1311(a)(2).  

It should be pointed out, however, that in January 2000, VA 
restricted the award of increased dependency and indemnity 
compensation benefits to cases where the veteran, during his 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1311(a)(2), or would have 
established such a right, but for clear and unmistakable 
error in the adjudication of a claim or claims.  See 65 Fed. 
Reg. 3388 (Jan. 21, 2000).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.

The record indicates that the veteran's only service-
connected disability was his 
PTSD.  This disorder had not been evaluated as 100 percent 
disabling until August 1, 1993.  This was less than 8 years 
prior to his death.  

Given this, and given that there has been no demonstration of 
CUE in a prior rating decision wherein the RO assigned less 
than a total rating for this disorder, there is no legal 
basis upon which to predicate a grant of increased dependency 
and indemnity compensation benefits pursuant to 38 U.S.C.A. 
§ 1311(a)(2).

In effect, the appellant has failed to state a claim for 
which relief can be granted by the Board; accordingly, her 
appeal must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  It must be remembered that the 
Board is bound in its decision by the regulations of the 
Department, the instructions of the Secretary, and the 
precedent opinions of the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

Moreover, because the law, rather than the facts in this 
case, is dispositive, neither the provisions of the Veterans 
Claims Assistance Act, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) nor the provisions of 38 U.S.C.A. § 5107(b) are for 
application in this case.


ORDER

A March 11, 1987 rating decision wherein the RO denied the 
veteran a total disability rating for PTSD not having 
constituted CUE, entitlement to an increased rate of 
dependency and indemnity compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1311(a)(2) is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



